           Case 2:16-cv-01889-GMN-DJA Document 209 Filed 09/30/20 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     LAUSTEVEION JOHNSON,                            )
 4                                                   )
                           Plaintiff,                ) Case No.: 2:16-cv-01889-GMN-DJA
 5
            vs.                                      )
 6                                                   ) ORDER TO TRANSPORT PLAINTIFF
     BRIAN WILLIAMS,                                 ) LAUSTEVEION JOHNSON, # 82138
 7                                                   )
                           Defendant.                )
 8                                                   )
 9          The jury trial in this case is scheduled to commence on either Monday, October 19,
10   2020, at 8:30 a.m. or on Monday, October 26, 2020, at 8:30 a.m. Mr. Johnson’s trial is
11   currently scheduled to start on October 26, 2020, at 8:30 a.m. However, given the fact that the
12   Court is stacking trials, Mr. Johnson’s trial start date may be advanced to October 19, 2020, at
13   8:30 a.m. The Court will advise the parties as soon as possible should the trial date need to be
14   advanced.
15          Accordingly,
16          IT IS HEREBY ORDERED that the Nevada Department of Corrections will transport
17   inmate Lausteveion Johnson, NDOC #82138, to the Lloyd D. George Federal Courthouse, 333
18   S. Las Vegas Blvd., Las Vegas, Nevada, to personally attend the calendar call scheduled to
19   commence on Tuesday, October 13, 2020, at 9:00 a.m. in Courtroom 7D.
20          IT IS FURTHER ORDERED that the Nevada Department of Corrections will
21   transport inmate Lausteveion Johnson, NDOC #82138, to the Lloyd D. George Federal
22   Courthouse, 333 S. Las Vegas Blvd., Las Vegas, Nevada, to personally attend the trial
23   scheduled to commence on either Monday, October 19, 2020, at 8:30 a.m. or on Monday,
24   October 26, 2020, at 8:30 a.m. in Courtroom 4B.
25   ///


                                                Page 1 of 2
          Case 2:16-cv-01889-GMN-DJA Document 209 Filed 09/30/20 Page 2 of 2




 1          IT IS FURTHER ORDERED that the Nevada Department of Corrections will
 2   transport Mr. Johnson to court daily until the trial is completed. The parties anticipate trial will
 3   last 3 - 5 days.
 4          IT IS FURTHER ORDERED that the Nevada Department of Corrections will test Mr.
 5   Johnson for COVID-19 no later than October 12, 2020 and report the results of that test to the
 6   Court’s Courtroom Deputy, Aaron Blazevich, at aaron_blazevich@nvd.uscourts.gov.
 7          IT IS FURTHER ORDERED that upon completion of the COVID-19 test, that the
 8   Nevada Department of Corrections will immediately isolate Mr. Johnson from others and keep
 9   him in isolation through the pendency of the trial except to travel to and from court for the trial
10   proceedings.
11          IT IS FURTHER ORDERED the Clerk of Court to provide a copy of this order to the
12   United States Marshal’s Las Vegas office.
13          DATED this 30th day of September, 2020.
14
                                                    ___________________________________
15                                                  Gloria M. Navarro, Judge
16                                                  United States District Court

17
18
19
20
21
22
23
24
25


                                                  Page 2 of 2
